FOR PUBLICATION                             FILED
                   UNITED STATES COURT OF APPEALS                            AUG 28 2015

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




SOPHIA DAIRE,                                    No. 12-55667

              Petitioner - Appellant,            D.C. No. 2:10-cv-03743-DMG-
                                                 AJW
 v.

MARY LATTIMORE, Warden,                          ORDER

              Respondent - Appellee.


THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.